IN THE COURT OF APPEALS OF IOWA

                                   No. 19-0482
                               Filed June 3, 2020


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

ZACKERY RIGEL,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Chickasaw County, Richard D.

Stochl, Judge.



      Zackery Rigel appeals the sentencing requirement that he register as a sex

offender. AFFIRMED.



      William P. Baresel of Prichard Law Office, PC, Charles City, for appellant.

      Thomas J. Miller, Attorney General, and Sharon K. Hall, Assistant Attorney

General, for appellee.



      Considered by Vaitheswaran, P.J., Schumacher, J., and Scott, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206

(2020).
                                           2


SCOTT, Senior Judge.

       In 2013, Zackery Rigel was charged by trial information with third-degree

sexual abuse in relation to conduct alleged to have occurred in 2012. Rigel

ultimately pled guilty in 2015 to an amended charge of assault causing serious

injury, in violation of Iowa Code section 708.2(4) (2012). At the subsequent

sentencing hearing, the State argued Rigel should be required to register as a sex

offender, claiming the offense was sexually motivated. The court agreed and

imposed the requirement that Rigel register as a sex offender pursuant to Iowa

Code section 692A.126.

       Rigel appealed, challenging the determination the crime was sexually

motivated. A panel of this court reasoned “Rigel’s silence on the issue of sexual

motivation [was] equivalent to a denial,” “[t]he district court did not attempt to elicit

information to support a finding of sexual motivation, and the State did not

introduce new evidence to support such a finding.” State v. Rigel, No. 16-0576,

2017 WL 936135, at *5 (Iowa Ct. App. Mar. 8, 2017), further review denied (Aug.

30, 2017). We concluded that “[t]o find that Rigel’s crime was sexually motivated,

the court necessarily had to rely on unproven information in the minutes of

testimony,” which was “insufficient to establish proof beyond a reasonable doubt”

as required by section 692A.126. Id. We remanded with the direction that the

registry requirement be vacated and further proceedings be conducted to allow the

State the “opportunity to establish the crime was sexually motivated.” Id.

       At the evidentiary hearing following remand, the State presented testimony

from the chief deputy of the local sheriff’s office, who was the primary investigator

in the case.    The State requested the deputy to provide an overview of his
                                         3


investigation. Defense counsel objected on the ground that the testimony would

“be containing a lot of hearsay for what occurred during the investigation.” The

court overruled the objection, concluding “the testimony is not being offered to

prove the matter asserted but simply to explain what he did.” The deputy then

explained there was an allegation of rape by the sixteen-year-old victim, with Rigel

being the perpetrator. A sexual assault kit from the victim as well as a buccal swab

from Rigel were submitted to the State crime lab. Rigel’s DNA matched sperm

fractions found in two locations of the victim’s crotch area.1 When confronted with

the DNA results, Rigel admitted to having sexual intercourse with the victim on an

ongoing basis and the offense from which he was charged involved sexual contact

between him and the victim. Following the close of evidence, defense counsel

objected for lack of “formal notice for the sexual motivation component.” Following

questioning from the court, defense counsel acknowledged the defense was aware

the registry requirement was in play prior to the first sentencing hearing.

       Ultimately, the court entered a written finding that the crime was sexually

motivated beyond a reasonable doubt. Rigel appeals. His primary argument is

that the court relied on hearsay evidence in determining the crime was sexually

motivated. But, this was a sentencing proceeding and the rules of evidence,

except for those on privilege, do not apply to sentencing proceedings. See Iowa

R. Evid. 5.1101(c)(4); see also State v. Hansen, 344 N.W.2d 725, 731 (Iowa Ct.

App. 1983). And, while some of the testimony was hearsay within the meaning of


1 The lab report was admitted at the evidentiary hearing. The report noted the
presence of Rigel’s DNA profile and “[t]he probability of finding this profile in a
population of unrelated individuals, chosen at random, would be less than 1 out of
100 billion.”
                                          4


Iowa Rule of Evidence 5.801(c), some of it was not. Specifically, Rigel’s admission

to having sexual intercourse with the victim in relation to the crime was not hearsay.

See Iowa R. Evid. 5.801(d)(2)(A). And, the defense lodged no objection to the

admissibility of the DNA report. Viewing those pieces of evidence, coupled with

the age of the victim, in the light most favorable to the State in this substantial-

evidence review, see State v. Chapman, No. 18-1504, 2019 WL 6893781, at *2

(Iowa Ct. App. Dec. 18, 2019), we find the evidence sufficient to prove beyond a

reasonable doubt the offense was sexually motivated within the meaning of section

692A.126(1)(h). As such, we need not consider Rigel’s collateral claim that,

without the challenged evidence, there is no new evidence and “[t]he case is at the

same placed it was when [he] originally appealed the case the first time.”

       Finally, Rigel argues the State never provided notice he might be subject to

a requirement to register as a sex offender. He claims the State was required to

file a trial information alleging the sexually-motivated component of the offense.

He cites State v. Trader, where the supreme court concluded a defendant could

not be subject to a penalty-increasing sentencing enhancement if the

enhancement was not charged by trial information. See 661 N.W.2d 154, 156

(Iowa 2003). However, as the State points out, requiring registration as a sex

offender does not amount to a punitive measure. State v. Pickens, 558 N.W.2d
396, 400 (Iowa 1997). As such, registration cannot be considered a penalty-

increasing enhancement that Trader would require be specifically charged in a trial

information. To the extent Rigel argues formal notice was required by due process

and article I, section 10 of the Iowa Constitution, such a constitutional argument

was neither raised in, nor decided by, the district court. See Meier v. Senecaut,
                                         5


641 N.W.2d 532, 537 (Iowa 2002) (“It is a fundamental doctrine of appellate review

that issues must ordinarily be both raised and decided by the district court before

we will decide them on appeal.”); see also State v. Mulvany, 600 N.W.2d 291, 293

(Iowa 1999) (“[W]e require error preservation even on constitutional issues.”).

      We affirm the re-imposition of the requirement that Rigel register as a sex

offender.

      AFFIRMED.